Case 1:19-cv-05523-SDG Document 85 Filed 03/04/21 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Georgia

Case Number: 1:19-CV-5523-ODE

Plaintiff:
Berkeley Ventures II, LLC

VS.

Defendant:
Sionic Mobile Corporation
Ronald D. Herman

For:

Jason Godwin

Godwin Law Group

3985 Steve Reynolds Boulevard
Building D

Norcross, GA 30093

Received by Ancillary Legal Corporation on the 25th day of February, 2021 at 4:18 pm to be served on Five
Guys Operations, LLC c/o CT Corporation System, Registered Agent, 289 S. Culver Street,
Lawrenceville, GA 30046.

|, Christopher Todd Horton, being duly sworn, depose and say that on the 26th day of February, 2021 at
1:35 pm, I:

served Five Guys Operations, LLC c/o CT Corporation System, Registered Agent by delivering a true
copy of the Subpoena to Produce Documents, Information, Or Objects Or To Permit Inspection of
Premises in a Civil Action with Exhibit A to: CT Corporation System as Registered Agent, BY
LEAVING THE SAME WITH Linda Banks as Authorized to Accept at the address of: 289 S Culver St,
Lawrenceville, GA 30046.

Marital Status: Based upon inquiry of party served, Defendant is married.

Description of Person Served: Age: 65, Sex: F, Race/Skin Color: White, Height: 5'4", Weight: 140, Hair:
Grey, Glasses: Y
Case 1:19-cv-05523-SDG Document 85 Filed 03/04/21 Page 2 of 2

AFFIDAVIT OF SERVICE For 1:19-CV-5523-ODE

 

| am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.|
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more
years of age and am authorized to serve process.

   
   
 

  

OFFICIAL SEAL
Thomas J Diggins
NOTARY PUBLIC-GEORGIA
Gwinnett County COUNTY \
My Comm. Expires February 8th, 2025 $8

  
   

 
 
    

 

y Cheri odd Horton
Subscribed and Sworn to before me on the 1s Gess Server

 

 

day of — March ,_202\ _ by the affiant
who is personally known to me. Ancillary Legal Corporation
i. 2900 Chamblee Tucker Road
Th fe Boy Building 13
NOTARY PUBLIC” Atlanta, GA 30341

(404) 459-8006

Our Job Serial Number: ANC-2021002239
Ref: Berkeley

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8. it
